ALLOWANCE
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.            The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed because the prior art made of record does not teach an apparatus, method, and system high efficiency wireless charging, in the manner as recited in the claims. 

Reasons For Allowance
3.         With respect to claims 1-8, the prior art made of record fails to teach the combination of steps recited in claim 1, including the following particular combination of steps as recited in claim 1, as follows:
a rectifier configured to convert an alternating current voltage into a direct current voltage;
a first stage and a second stage connected in cascade between the rectifier and a load; and
a bias voltage source coupled to the rectifier through a first linear regulator and a first switch, and coupled to the load through a second switch.

4.         With respect to claim 9-15, the prior art made of record fails to teach the combination of steps recited in claim 9, including the following particular combination of steps as recited in claim 9, as follows:
            detecting an output voltage of a wireless charging system, wherein the wireless charging system comprises a rectifier, a first power stage and a second power stage connected in cascade, and wherein an output of the wireless charging system is configured to be connected to a battery;
connecting a bias voltage source of the wireless charging system to a voltage potential higher than the output voltage of the wireless charging system when the output voltage of wireless charging system is less than a first predetermined threshold; and
connecting the bias voltage source of the wireless charging system to the output voltage of the wireless charging system when the output voltage of the wireless charging system is greater than the first predetermined threshold.

5.         With respect to claim 16-20, the prior art made of record fails to teach the combination of steps recited in claim 16, including the following particular combination of steps as recited in claim 16, as follows:
a receiver coil configured to be magnetically coupled to a transmitter coil;
a rectifier connected to the receiver coil;
a first stage and a second stage connected in cascade between the rectifier and a load; and 
a bias voltage source configured to be connected with a first voltage node through a first switch and a second voltage node through a second switch, 
wherein one of the first voltage node and the second voltage node supplies power to the bias voltage source.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851